DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as obvious over Murray (US5056480) in view of DiVito (US2897826).
Regarding claim 1, Murray discloses a fluid-dispensing comb (10, Figures 1-4), comprising: 
a handle base (12) including a reservoir (14, 16) to hold a fluid (“water…shampoo conditioners, jells, dyes, moisturizers…”, refer to Column 1, lines 48-53) to be dispensed (“selectively dispense thick and thin materials”, refer to Column 2, lines 32-33) by the fluid-dispensing comb to the scalp (this is an intended use limitation, Murray’s device is a comb comprising teeth having apertures at distal ends of the teeth, which are fully capable of being used to apply a fluid to a user’s scalp); 
a hollow comb head (30) attached to the handle base (refer to Figure 1, wherein the hollow comb head, 30, is shown attached to the handle base), the comb head including a plurality of hollow teeth (42, 44) with curved interior faces (refer to annotated Figure 3, below) and terminating into open distal ends (ends of teeth proximate apertures, 52, 54; refer to Figure 1) through which the fluid is dispensed (“apertures 52, 54…for dispensing”, refer to Column 1, lines 16-17) to the scalp (this is an intended use limitation, Murray’s device is a comb comprising teeth having apertures at distal ends of the teeth, which are fully capable of being used to apply a fluid to a user’s scalp), the curved interior faces of each of the hollow teeth including a distal convex surface and a proximate concave surface (refer to annotated Figure 3, below), 
wherein the handle base includes a center (portion of handle occupied by wall, 18; refer to Figure 1) and the hollow comb head includes a spine (portion of comb occupied by wall, 32), a longitudinal axis (axis extending through walls 18, and 32) running through the center of the handle base and the spine of the hollow comb head. 

    PNG
    media_image1.png
    445
    749
    media_image1.png
    Greyscale

Although Murray appears to depict each of the hollow comb teeth having the same length and extending in the same plane resulting in a configuration wherein the distal ends of the hollow teeth define a line that is parallel to the longitudinal axis running through the center of the handle base and the spine of the hollow comb head (refer to Figure 1), Murray only provides a front view of the entire comb and therefore does not explicitly disclose that each tooth of the plurality of teeth have the same length and extend in the same plane in order to provide the claimed relationship.  
DiVito discloses a similar comb (Figures 1-3) having a hollow comb body comprising a spine (refer to annotated DiVito Figure 1, below) and a plurality of teeth (18, 22, Figures 1-3). DiVito’s comb further comprises a handle base (10) having a center (refer to annotated DiVito Figure 1, below) and a reservoir (interior of 10), wherein a longitudinal axis extends through the center of the handle base and the spine (refer to annotated DiVito Figure 1, below). DiVito depicts the plurality of teeth as having the same length (best shown in Figure 1) and as extending in the same plane (best shown in Figure 2) such that the ends of each of the teeth define a line and this line is parallel to the longitudinal axis running through the center of the handle base and the spine of the hollow comb head (refer to annotated DiVito Figure 1, below, wherein the line drawn through the ends of each of the teeth is substantially parallel to the longitudinal axis). It would be obvious to one of ordinary skill in the art to provide each of the hollow comb teeth to have the same length and to extend in the same plane, as taught by DiVito, in order to result in a configuration wherein the distal ends of the hollow teeth define a line that is parallel to the longitudinal axis running through the center of the handle base and the spine of the hollow comb head since such a configuration is common and well-known and additionally provides the advantage of ensuring uniform treatment of a user’s hair.

    PNG
    media_image2.png
    284
    759
    media_image2.png
    Greyscale

Regarding claim 3, the combination of Murray and DiVito discloses the fluid-dispensing comb of claim 1, as applied above. Murray further discloses wherein the hollow teeth include roots, and the curved interior faces of the plurality of teeth define spaces therebetween that taper in width from the open distal ends to roots of the teeth (refer to annotated Murray Figure 3, below wherein the spacing between the root of adjacent teeth is denoted “D1” and the spacing between distal ends of adjacent teeth is denoted “D2” and wherein D2>D1, thereby providing a taper in width from the open distal ends to roots of the teeth).

    PNG
    media_image3.png
    280
    460
    media_image3.png
    Greyscale

Regarding claim 5, the combination of Murray and DiVito discloses the fluid-dispensing comb of claim 1, as applied above. Although the combination appears to provide a threaded connection/rotatably attachable connection between the hollow comb head and the handle base (refer to Murray Figure 1), the combination thus far does not explicitly disclose wherein the handle base and the hollow comb head are rotatably attachable and detachable with respect to each other. DiVito discloses wherein the handle base and the hollow comb head are rotatably attachable and detachable with respect to each other (handle base has “threaded neck 12 which is adapted threadedly to engage with a threaded nipple 14” of the hollow comb head, refer to DiVito Column 1, lines 41-44; additionally refer to Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fluid-dispensing comb of the combination of Murray and DiVito such that the handle base and the hollow comb head are rotatably attachable and detachable with respect to each other, as taught by DiVito, since such a modification provides the advantage of providing the user with a well-known and easy to operate means for easily and securely connect the components and/or refilling the reservoir as needed.
	Regarding claim 7, the combination of Murray and DiVito discloses the fluid-dispensing comb of claim 1, as applied above. The combination does not thus far disclose wherein the handle base is transparent and includes volume level markings. DiVito discloses wherein the handle base is transparent (“transparent bulb”, Column 1, line 42) and has volume level markings (28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the fluid-dispensing comb of the combination of Murray and DiVito such that the handle base is transparent and includes volume level markings, as taught by DiVito, since such a modification provides the advantage of allowing a user to monitor the amount of product dispensed and to have advance warning of when the reservoir will be empty.			 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Murray and DiVito as applied to claim 1 above, and further in view of Williams (US20150208782).
Regarding claim 2, the combination of Murray and DiVito discloses the fluid-dispensing comb of claim 1, as applied above. The combination does not disclose wherein the ends of the teeth are separated by a distance of at least 7 mm. Rather, the combination is silent on the spacing.
	Williams discloses a similar fluid-dispensing comb (1) having a handle (not labeled, refer to annotated Figure 4, below) and a spine (not labeled, refer to annotated Figure 4, below) with a plurality of teeth (not labeled, refer to annotated Figure 4, below) depending from the spine, each of the teeth having a distal end, wherein the distal ends are separated by a distance of 0.275 inches/6.985mm (refer to dimensions labeled on Williams Figure 8), which is within the claimed range. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid-dispensing comb of the combination of Murray and DiVito such that the ends of the teeth are separated by a distance within the claimed range, as taught by Williams, since Williams demonstrates that such values are well-known in the art and since such a modification provides the advantage of permitting the use of the comb with thick and/or curly hair.

    PNG
    media_image4.png
    282
    852
    media_image4.png
    Greyscale

Regarding claim 4, the combination of Murray and DiVito disclose the fluid-dispensing comb of claim 1, as applied above. The combination does not disclose wherein the ends of the teeth include roller balls that are rotatably received within the ends that roll along the scalp to distribute fluid to the scalp.
Williams discloses a similar fluid-dispensing comb (1) having a handle (not labeled, refer to annotated Figure 4, below) and a spine (not labeled, refer to annotated Figure 4, below) with a plurality of teeth (not labeled, refer to annotated Figure 4, below) depending from the spine, each of the teeth having a distal end, wherein the distal ends of the teeth include roller balls (2) that are rotatably received within the ends that roll along the scalp to distribute fluid to the scalp (refer to Paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid-dispensing comb of the combination of Murray and DiVito such that the ends of the teeth include roller balls that are rotatably received within the ends that roll along the scalp to distribute fluid to the scalp, as taught by Williams, since Williams demonstrates that roller balls are well-known in the art and since such a modification provides the advantage of aiding in the spreading out of fluid onto a user’s hair and/or scalp during use.


    PNG
    media_image5.png
    274
    852
    media_image5.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Murray and DiVito as applied to claim 1 above, and further in view of Villarreal (US10582763).
	Regarding claim 6, the combination of Murray and DiVito discloses the fluid-dispensing comb of claim 1, as applied above, wherein the handle base includes a proximal portion (bottom of 12, refer to Murray Figure 1). The combination does not disclose wherein the proximal portion of the handle base includes a suction cup to secure the fluid-dispensing comb upright to a flat horizontal surface.
	Villarreal discloses a brush (100, Figures 1-5) having a brush head (101) attached to a handle base (102), the handle base comprising a proximal portion (107, Figure 2) including a suction cup (108) to secure the brush upright to a flat horizontal surface (refer to Figure 2, wherein the brush is shown to be vertically supported on a flat horizontal surface, 200, via suction cup, 108). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid-dispensing comb of the combination of Murray and DiVito such that the proximal portion of the handle base includes a suction cup to secure the fluid-dispensing comb upright to a flat horizontal surface, as taught by Villarreal, since such a modification provides the advantage of an alternate stowing means for users that may not have a hook available for hanging the comb.

Claim 8, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Murray and DiVito as applied to claim 1 above, and further in view of Wilcher (US4207909).
Regarding claim 8, the combination of Murray and DiVito discloses the fluid-dispensing comb of claim 1, as applied above. The combination does not thus far explicitly disclose a method of using the fluid-dispensing comb of claim 1, comprising: receiving fluid to be dispensed to the scalp in the fluid-dispensing comb; orienting the fluid-dispensing comb so that liquid flows from the hollow comb head out of the open ends to the scalp. DiVito discloses a method comprising receiving fluid to be dispensed to the scalp in the fluid-dispensing comb (refer to Column 2, lines 19-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fluid-dispensing comb of claim 1 as taught by the combination of Murray and DiVito in a method that includes a step comprising receiving fluid to be dispensed to the scalp in the fluid-dispensing comb, as taught by DiVito, since such a modification provides the advantage of ensuring the fluid-dispensing comb is full of product prior to use.
The combination of Murray and DiVito does not explicitly disclose the method comprising orienting the fluid-dispensing comb so that liquid flows from the hollow comb head out of the open ends to the scalp. Wilcher discloses a similar dispensing comb (10, Figures 1-6) comprising a handle base (20, 24; Figure 2) including a reservoir (interior of 20 is “hollow, cylindrical, tubular…open at both ends”, Column 2, lines 10-12) to hold a fluid to be dispensed, a hollow comb head (11, “hollow body”, Column 2, lines 2-4), the comb head including a plurality of hollow teeth (40a-40g, Figures 2, 4) and terminating in open ends (43, Figure 4) through which the fluid is dispensed to the scalp (Column 2, lines 65-67) and a method of using the comb, wherein a user orients the comb to allow liquid to flow to a user’s scalp (Wilcher Figure 1 depicts the method of using the comb wherein a user is orienting the comb in an upside-down manner such that the comb teeth are engaging a user’s scalp). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the fluid-dispensing comb of claim 1 of the combination of Murray and DiVito to comprise orienting the fluid-dispensing comb so that liquid flows from the hollow comb head out of the open ends to the scalp, as taught by Wilcher, since such a modification provides the advantage of ensuring precise delivery of the fluid.
Regarding claim 9, the combination of Murray, DiVito, and Wilcher disclose the method of claim 8, as applied above. The combination does not thus far disclose rotatably detaching the hollow comb head from the base handle and filing the handle with the fluid to be dispensed to the scalp. DiVito further discloses rotatably detaching the hollow comb head from the base handle and filing the handle with the fluid to be dispensed to the scalp (“the user removes the comb”, refer to Column 2, lines 19-20, wherein the comb is rotatably/threadedly engaged with the handle, as disclosed in DiVito Column 1, lines 41-43; “introduce the various liquids” into the handle, refer to Column 2, lines 20-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of claim 8 to include rotatably detaching the hollow comb head from the base handle and filing the handle with the fluid to be dispensed to the scalp, as taught by DiVito, since such a modification permits access to the interior of the reservoir, thereby allow a user to refill the reservoir. 
Regarding claim 12, the combination of Murray, DiVito, and Wilcher discloses the method of claim 8, as applied above. The combination does not thus far disclose wherein the curved interior faces of the plurality of teeth form V-shaped spaces between the curved interior faces of the teeth. Wilcher discloses teeth (40a-40g, Figure 2) having interior surfaces (referring to Wilcher Figure 2, the interior surfaces are surfaces of each tooth that face an adjacent tooth), wherein interior faces of the plurality of teeth form V-shaped spaces between the curved interior faces of the teeth (refer to Figure 2, wherein adjacent teeth meet at their proximal/right ends to form a V-shaped space). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of claim 8, of the combination of Murray, DiVito, and Wilcher such that the curved interior faces of the plurality of teeth form V-shaped spaces between the curved interior faces of the teeth, as taught by Wilcher, since such a modification provides the advantage of helping to remove dirt from a user’s hair.
Regarding claim 14, the combination of Murray, DiVito, and Wilcher discloses the method of claim 8, as applied above. The method does not thus far disclose wherein the handle base is transparent and includes volume level markings. DiVito discloses wherein the handle base is transparent (“transparent bulb”, Column 1, line 42) and has volume level markings (28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of using the fluid-dispensing comb of claim 8 of the combination of Murray, DiVito, and Wilcher such that the handle base is transparent and includes volume level markings, as taught by DiVito, since such a modification provides the advantage of allowing a user to monitor the amount of product dispensed and to have advance warning of when the reservoir will be empty.	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Murray, DiVito, and Wilcher as applied to claim 8 above, and further in view of Villarreal (US10582763).
	Regarding claim 10, the combination of Murray, DiVito, and Wilcher discloses the method of claim 8, as applied above. Murray further discloses wherein the handle base includes a proximal portion (bottom of 12, refer to Murray Figure 1). The combination does not disclose wherein the proximal portion of the handle base includes a suction cup to secure the fluid-dispensing comb upright to a flat horizontal surface, and the method further includes securing the fluid-dispensing comb upright to the flat horizontal surface with the suction cup of the handle base.
	Villarreal discloses a brush (100, Figures 1-5) having a brush head (101) attached to a handle base (102), the handle base comprising a proximal portion (107, Figure 2) including a suction cup (108) to secure the brush upright to a flat horizontal surface (refer to Figure 2, wherein the brush is shown to be vertically supported on a flat horizontal surface, 200, via suction cup, 108 and it is obvious that the brush would have been placed on said surface by a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 8 of the combination of Murray, DiVito, and Wilcher, such that the proximal portion of the handle base includes a suction cup to secure the fluid-dispensing comb upright to a flat horizontal surface and the method further includes securing the fluid-dispensing comb upright to the flat horizontal surface with the suction cup of the handle base, as taught by Villarreal, since such a modification provides an alternate stowing means for users that may not have a hook available for hanging the comb.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Murray, DiVito, and Wilcher as applied to claim 8 above, and further in view of Williams (US20150208782).
Regarding claim 11, the combination of Murray, DiVito, and Wilcher discloses the method of using the fluid-dispensing comb of claim 1, as applied above in the rejection to claim 8. The combination does not disclose wherein the ends of the teeth are separated by a distance of at least 7 mm. Rather, the combination is silent on the spacing.
	Williams discloses a similar fluid-dispensing comb (1) having a handle (not labeled, refer to annotated Figure 4, below) and a spine (not labeled, refer to annotated Figure 4, below) with a plurality of teeth (not labeled, refer to annotated Figure 4, below) depending from the spine, each of the teeth having a distal end, wherein the distal ends are separated by a distance of 0.275 inches/6.985mm (refer to dimensions on Williams Figure 8), which is within the claimed range. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 8 of the combination of Murray, DiVito, and Wilcher such that the ends of the teeth of the fluid-dispensing comb of claim 1 are separated by a distance within the claimed range, as taught by Williams, since Williams demonstrates that such values are well-known in the art and since such a modification provides the advantage of permitting the use of the comb with thick and/or curly hair.

    PNG
    media_image4.png
    282
    852
    media_image4.png
    Greyscale

Regarding claim 13, the combination of Murray, DiVito, and Wilcher disclose the method of claim 8, as applied above. The combination does not disclose wherein the ends of the teeth include roller balls that are rotatably received within the ends that roll along the scalp to distribute fluid to the scalp.
Williams discloses a similar fluid-dispensing comb (1) having a handle (not labeled, refer to annotated Figure 4, below) and a spine (not labeled, refer to annotated Figure 4, below) with a plurality of teeth (not labeled, refer to annotated Figure 4, below) depending from the spine, each of the teeth having a distal end, wherein the distal ends of the teeth include roller balls (2) that are rotatably received within the ends that roll along the scalp to distribute fluid to the scalp (refer to Paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 8 of the combination of Murray, DiVito, and Wilcher such that the ends of the teeth include roller balls that are rotatably received within the ends that roll along the scalp to distribute fluid to the scalp, as taught by Williams, since Williams demonstrates that roller balls are well-known in the art and since such a modification provides the advantage of aiding in the spreading out of fluid onto a user’s hair and/or scalp during use.


    PNG
    media_image5.png
    274
    852
    media_image5.png
    Greyscale


Response to Arguments
Claim Objections
The amendments to the claims overcome all previous claim objections; thus, all previous claim objections are withdrawn.
Specification/Drawing Objections
The amendments to the specification overcome all previous specification/drawing objections; thus, all previous specification/drawing objections are withdrawn.
35 U.S.C. 102 and 35 U.S.C. 103
Applicant’s arguments with respect to claim(s) 1-12, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: refer to the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772